Case: 17-13420   Date Filed: 08/09/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 17-13420
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:17-cv-00626-MHC

ANNA FEY,
TONY FEY,

                                                          Plaintiffs-Appellants,

                                    versus

US BANK, N.A.,
as Trustee,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (August 9, 2018)



Before JORDAN, BRANCH and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-13420        Date Filed: 08/09/2018       Page: 2 of 4


       Anna and Tony Fey, proceeding pro se, appeal the district court’s dismissal

of their wrongful foreclosure action for failure to state a claim, as well as the

district court’s denial of leave to amend their complaint. After review,1 we affirm.

                                      I.    DISCUSSION

A. Dismissal under Federal Rule of Civil Procedure 12(b)(6)

       It is well-settled that a legal claim or argument that has not been briefed on

appeal is “deemed abandoned and its merits will not be addressed.” Access Now,

Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004). Although we

construe briefs filed by pro se litigants liberally, “issues not briefed on appeal by a

pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008). Even when construed liberally, the Feys’ briefing does not

challenge the district court’s dismissal of their complaint under Federal Rule of

Civil Procedure 12(b)(6). Instead of identifying any specific defects in the district

court’s legal reasoning, the Feys reassert the factual allegations presented to the

district court in support of their claims alongside some novel factual allegations

and contend that the case should be remanded to the district court for further

development of the record. By failing to raise any legal argument challenging the


       1
          We review the grant of a motion to dismiss for failure to state a claim de novo,
accepting the allegations in the complaint as true and construing them in the light most favorable
to the plaintiff. McGinley v. Houston, 361 F.3d 1328, 1330 (11th Cir. 2004). We generally
review the denial of a motion to amend a complaint for abuse of discretion, but we review
questions of law de novo. Williams v. Bd. of Regents of Univ. Sys. of Georgia, 477 F.3d 1282,
1291 (11th Cir. 2007).
                                                2
                 Case: 17-13420        Date Filed: 08/09/2018       Page: 3 of 4


district court’s dismissal of their complaint, the Feys abandoned the argument on

appeal. Access Now, Inc., 385 F.3d at 1330. Accordingly, we affirm the district

court’s dismissal of the Feys’ complaint for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6).2

B. Denial of Leave to Amend

       “Filing a motion is the proper method to request leave to amend a

complaint.” Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999) (citing Fed. R.

Civ. P. 7(b)(1)). A motion for leave to amend must either set forth the substance of

the proposed amendment, or, alternatively, the movant must attach a copy of the

proposed amendment to their motion. Id. In Long, the appellant did not file a

motion for leave to amend, but requested leave to amend in a memorandum she

filed in opposition to the defendant’s motion to dismiss. Id. On appeal, a panel of

this Court concluded the appellant was precluded from arguing that the district

court abused its discretion by denying her leave to amend the complaint because

she had ample time to file a proper motion but failed to do so. Id.

       Here, the Feys did not file a proper motion for leave to amend. Instead, the

Feys requested leave to amend in their objections to the magistrate judge’s report


       2
          We note that even had the Feys raised a legal argument challenging the district court’s
dismissal of their complaint, it would fail because, pursuant to 11th Cir. R. 3-1, a party who fails
to object to a magistrate judge’s findings or recommendations “waives the right to challenge on
appeal the district court’s order based on unobjected-to factual and legal conclusions,” provided
the party was given proper notice of the objection time period and the consequences of failing to
object.
                                                 3
              Case: 17-13420     Date Filed: 08/09/2018    Page: 4 of 4


and recommendations. Furthermore, the Feys failed to specifically identify the

substance of the proposed amendment or to attach a copy of the proposed

amendment to their objections. “Failure to properly request leave to amend, when

[the Feys] had adequate opportunity and time to do so, precludes [their] argument

on appeal that the district court abused its discretion by denying [them] leave to

amend [their] complaint.” Long, 181 F.3d at 1279-80.

                                II.   CONCLUSION

      Because the Feys abandoned the argument that the district court erred by

dismissing their complaint for failure to state a claim and failed to properly request

leave to amend their complaint, the district court’s decision is AFFIRMED.




                                          4